Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  157881 & (19)(20)(21)                                                                                     Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 157881
                                                                    COA: 341475
                                                                    Genesee CC: 08-023861-FC
  ANDRE MONTEEK EDWARDS,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to supplement the application for leave to appeal
  is GRANTED. The application for leave to appeal the May 11, 2018 order of the Court of
  Appeals is considered, and it is DENIED, because the defendant has failed to meet the
  burden of establishing entitlement to relief under MCR 6.508(D). The motions to expand
  the record and to remand for an evidentiary hearing are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2018
         p1217
                                                                               Clerk